Title: From Richard Rush to Abigail Smith Adams, 16 December 1814
From: Rush, Richard
To: Adams, Abigail Smith



Most respected Madam,
Washington December 16. 1814

If I have detained the enclosed letter longer than was proper, I beg it may be ascribed, not to any insensibility to the favor done me in being allowed its perusal, but to a desire to turn it to the uses that it appeared to me to deserve. After showing it to the President, I took the liberty of reading parts of it to two of the members of his cabinet, that sentiments so important, coming from such a source, might be known to them. In so doing I hope I have not departed from the spirit of the confidence with which you have been pleased to honor me.
The President was kind enough to permit me to read the one which Mr Adams had enclosed him. The accompanying remarks were worthy of the statesman who made the treaty of 1783. The coincidence of hereditary honors and services reminds of the two Lord Bathhursts, so beautifully described in one of Burkes orations.
In returning the enclosed letter, I desire to make my most particular and respectful thanks, for your kindness and condescension in sending it to me. It is very gratifying to me thus to share the notice of those, whom I was taught by my parents, and from childhood, to venerate and esteem.
Mrs Rush, who as a young lady was often flattered by your notice, requests I will make her most respectful compliments; and for myself, madam, I have to convey the assurances of my very great respect.
Richard Rush.